ORDER
The Disciplinary Review Board on June 11,' 1999, having filed with the Court its decision in DRB 98-172 concluding that SIDNEY S. KANTER of IRVINGTON, who was admitted to the bar *119of this State in 1972, and who has been suspended from practice since September 27, 1995, pursuant to an Order of temporary suspension dated September 27, 1995, and an Order imposing a two-year suspension dated June 3,1997, should be suspended from the practice of law for a further period of one year for unethical conduct in five matters, including violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(c) (failure to prepare retainer agreement), RPC 3.2 (failure to expedite litigation), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board on June 11, 1999, also having filed with the Court its decision in DRB 98-466 concluding that SIDNEY S. KANTER should be suspended from practice for a consecutive period of one year for unethical conduct in seven matters, including violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(c) (failure to prepare retainer agreement), RPC 1.16(a) (failure to turn over client file to new attorney), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having concluded in both decisions that prior to reinstatement respondent should be required to submit proof of his psychiatric fitness to practice law and that on reinstatement respondent should be required to practice law under the supervision of a practicing attorney;
And good cause appearing;
It is ORDERED that for the ethical violations found by the DRB in DRB 98-172 SIDNEY S. KANTER is suspended from the practice of law for a period of one year and until the further Order of the Court, effective June 3, 1999; and it is further
ORDERED that for the ethical violations found by the DRB in 98-466 SIDNEY S. KANTER is suspended from practice for a *120period of one year, and until further Order of the Court, effective June 3, 2000; and it is further
ORDERED that prior to any application for reinstatement to practice respondent shall submit proof of his psychiatric fitness to practice law and that he has successfully completed a course in law office management; and it is further
ORDERED that on reinstatement and until the further Order of the Court, respondent shall practice law only under the supervision of a practicing attorney approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of these matters be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of these matters.